DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ring-shaped yoke (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 11-1 (figures 1-4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  
(a) For claim 4, the recitation of “an outer surface of the first slot” should be corrected to “an outer surface of the second slot” for comprehension of the claimed feature. For purposes of examination, claim 4 will be considered to disclose “an outer surface of the second slot”; and 
(b) For claim 6, the recitation of “the stress reduction groove” does not have proper antecedent basis within the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US Patent No.: 8546990).
For claim 1, Suzuki et al. disclose the claimed invention including: a rotor core (reference numeral 10) including a first slot and a second slot (reference numerals 2, 3) being circumferentially and continuously formed in an asymmetric arrangement (see figures 2, 3); a first permanent magnet (reference numerals 6, 7) configured to be inserted into the first slot with a first embedment angle (see figures 2, 3), and a second permanent magnet (reference numerals 6, 7) configured to be inserted into the second slot with a second embedment angle (see figures 2, 3), wherein the first embedment angle is different from the second embedment angle (see figures 2, 3); and a plurality of stator cores (reference numerals 13, 14) each having a ring-shaped yoke and a plurality of teeth (see figures 2, 3) extending inward from the yoke to wind a stator coil (see column 2, lines 14-21), the plurality of stator cores being spaced apart from each other with a gap on an outer side of the rotor core (gap formed between rotor 10 and stator 12, see figures 2, 3, 4A); wherein the first embedment angle of the first permanent magnet is larger than the second embedment angle of the second permanent magnet (angle formed by permanent magnets 6 and 7 are different from each other, see figures 2, 3) with respect to a rotational direction of the rotor core; and wherein a separation wall (reference numeral 5) is positioned between the first slot and the second slot (reference numerals 2, 3, see figure 2), wherein the separation wall (reference numeral 5) is inclined at a predetermined angle (portions of wall 5 is inclined, see figure 2) such that an inner surface of the second permanent magnet (reference numerals 6, 7) is in contact with a first surface of the separation wall (reference numeral 5) and a portion of an inner surface of the first permanent magnet (reference numerals 6, 7) is supported on a second surface of the separation wall (reference numeral 5, see figure 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. as applied to claim 1 above, and further in view of Takeda et al. (US Patent No.: 9680341).
For claim 2, Suzuki et al. disclose the claimed invention except for a first supporting portion protruding from an upper end of an inner surface of the first slot to support an outer edge of the inner surface of the first permanent magnet.  Takeda et al. disclose a first supporting portion (i.e. reference numeral 12, figure 7) protruding from an upper end of an inner surface of the first slot (see figure 7) to support an outer edge of the inner surface of the first permanent magnet (i.e. reference numeral 3, see figure 7), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first supporting portion as disclosed by Takeda et al. for the first slot of Suzuki et al. for predictably providing desirable configuration for securing the components of the device.  
For claim 3, Suzuki et al. disclose the claimed invention except for a second supporting portion protruding from a lower end of an outer surface of the first slot to support an inner edge of an outer surface of the first permanent magnet.  Takeda et al. disclose a second supporting portion (reference numeral 6) protruding from a lower end of an outer surface of the first slot (see figure 7) to support an inner edge of an outer surface of the first permanent magnet (reference numeral 3, see figure 7), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the second supporting portion as disclosed by Takeda et al. for the first slot of Suzuki et al. for predictably providing desirable configuration for securing the components of the device.  
For claim 4, Suzuki et al. disclose the claimed invention except for a third supporting portion protruding from a lower end of an outer surface of the second slot to support an inner edge of an outer surface of the second permanent magnet.  Takeda et al. disclose a second supporting portion (reference numeral 6) protruding from a lower end of an outer surface of the second slot (see figure 7) to support an inner edge of an outer surface of the second permanent magnet (reference numeral 3, see figure 7), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the third supporting portion as disclosed by Takeda et al. for the second slot of Suzuki et al. for predictably providing desirable configuration for securing the components of the device.  

Claims 5, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. as applied to claim 1 above, and further in view of Hori et al. (US Patent Application Pub. No.: US 2011/0163624 A1).
For claim 5, Suzuki et al. disclose the claimed invention except for a stress reduction groove being formed on an inner side of the rotor core at a position biased from the separation wall to the first slot.  Forming a stress reduction groove would merely involve forming a groove component which is a known skill in the art as exhibited by Hori et al. (reference numeral 40, see figure 32), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the stress reduction groove as disclosed by Hori et al. for the rotor core of Suzuki et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 6, Suzuki et al. disclose the claimed invention except for the stress reduction groove having an arc-shaped cross-section that is concave toward the outer side of the rotor core.  Forming the stress reduction groove with an arc shape is a known skill in the art as exhibited by Hori et al. (reference numeral 40, see figure 32), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the stress reduction groove with an arc shape as disclosed by Hori et al. for the rotor core of Suzuki et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 11, Suzuki et al. disclose the claimed invention except for asymmetric first and second notches formed on the outer side of the rotor core adjacent to the first slot and the second slot, respectively, wherein one of a width and an angle of the first and second notches are different.  Forming notches on an outer side of the rotor core with different widths would merely involve having notches with different shapes as disclosed by Hori et al. (reference numerals 29, 30, 31, see figures 20-22), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the notches as disclosed by Hori et al. for the rotor core of Suzuki et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. as applied to claim 1 above, and further in view of Mukai et al. (US Patent No.: 10075034).
For claim 10, Suzuki et al. disclose the claimed invention except for the first embedment angle of the first permanent magnet and the second embedment angle of the second permanent magnet being selected from a range of 5 to 10 degrees, such that the first embedment angle is larger than the second embedment angle.  Having a particular angle for the embedding of the magnet would merely involve adjusting the angle for the magnet which is a known skill as exhibited by Mukai et al. (see column 6, lines 3-6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the magnet angle as disclosed by Mukai et al. so that the first embedment angle of the first permanent magnet and the second embedment angle of the second permanent magnet is selected from a range of 5 to 10 degrees for Suzuki et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. as applied to claim 1 above, and further in view of Mizuike (US Patent No.: 8541918).
For claim 12, Suzuki et al. disclose the claimed invention except for asymmetric third and fourth notches formed on an end of each of the teeth of the stator core, facing the rotor core, wherein one of a width and an angle of the third and fourth notches are different.  Mizuike discloses notches (reference numeral 71) formed on the end of the teeth (see figure 8), wherein the notches are disposed at different angles along the end of the teeth (see figure 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the notches as disclosed by Mizuike for the teeth of the stator of Suzuki et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art discloses some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of features including a distance from a position where an inner edge of the inner surface of the first permanent magnet is in contact with an inner surface of the first slot to a deepest point in the stress reduction groove being larger than a distance from the deepest point in the stress reduction groove to an intersection of a virtual circumferential extending line of the inner side of the rotor core and a line passing through a center of the stress reduction groove as disclosed in claim 7; a distance from a position where an inner edge of the inner surface of the first permanent magnet is in contact with an inner surface of the first slot to a deepest point in the stress reduction groove being double a distance from the deepest point in the stress reduction groove to an intersection of a virtual circumferential extending line of the inner side of the rotor core and a line passing through a center of the stress reduction groove as disclosed in claim 8, and a distance from a position where an inner edge of the inner surface of the first permanent magnet is in contact with an inner surface of the first slot to a deepest point in the stress reduction groove being the same as a distance from the deepest point in the stress reduction groove to a center of the stress reduction groove as disclosed in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of rotor magnet configurations: US 10186918 B2 (Kim; Sung Il et al.), US 9627933 B2 (Jiang; Mao Xiong et al.), US 8227953 B2 (Suzuki; Takeo et al.), US 7960886 B2 (Miura; Tetsuya et al.), US 7906882 B2 (Okuma; Shigeru et al.), US 6917133 B2 (Koharagi; Haruo et al.), US 20190199147 A1 (WOO; SHUNG HUN et al.), US 20150236555 A1 (Takeda; Norio et al.), US 20140184009 A1 (TANIGUCHI; Makoto et al.), US 20120256508 A1 (SUZUKI; Takeo et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834